  Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 1 of 22 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON


 TAMMY CHARLTON BRIM, individually                  Case No.:
 and on behalf of all similarly situated
 individuals,

                Plaintiff,

 v.                                                  COLLECTIVE AND CLASS ACTION
                                                      COMPLAINT AND JURY TRIAL
                                                              DEMAND

 ASSURANT, INC.,

                Defendant.



       COMES NOW Plaintiff, TAMMY CHARLTON BRIM, by and through her undersigned

attorneys, hereby brings this Collective and Class Action Complaint against Defendant,

ASSURANT, INC., and states as follows:

                                       INTRODUCTION

       1.      This is a class and collective action brought by Plaintiff on behalf of themself and

all similarly situated current and/or former Customer Service Representative employees of

Defendants to recover for Defendants’ willful violations of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. §§ 201, et seq., as well as a “class action” pursuant to Fed. R. Civ. P. 23 to

remedy violations of the Ohio Minimum Fair Wage Standards (“Ohio Wage Act”), O.R.C. ch.

4111, the Ohio Prompt Pay Act, O.R.C. § 4113.15 (“OPPA”), and 41 O.R.C. § 4141.18 (the Ohio

Wage Act, the OPPA, and 41 O.R.C. § 4141.18 will be collectively referred to as the “Ohio Acts”).

       2.      The U.S. Department of Labor (“DOL”) recognizes that call center jobs, like those

held by Plaintiff in Defendant’s call center locations, are homogenous and issued guidance to alert

                                                1
  Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 2 of 22 PAGEID #: 2




and condemn an employer’s non-payment of an employee’s necessary preliminary and

postliminary activities. See DOL Fact Sheet #64, attached hereto as Exhibit A at 2 (“An example

of the first principal activity of the day for agents/specialists/representatives working in call centers

includes starting the computer to download work instructions, computer applications and work-

related emails.”) Additionally, the FLSA requires that “[a] daily or weekly record of all hours

worked, including time spent in pre-shift and post-shift job-related activities must be kept.” Id.

        3.      Defendant subjected Plaintiff, and those similarly situated, to Defendant’s policy

and practice of failing to compensate its call center employees for their necessary pre-shift time,

which resulted in the failure to properly compensate them as required under applicable federal and

state laws.

        4.      Plaintiff seeks a declaration that their rights, the rights of the FLSA Collective

Class, and the rights of the Rule 23 Classes were violated and seek to recover an award of unpaid

wages and overtime premiums, liquidated damages, penalties, injunctive and declaratory relief,

attorneys’ fees and costs, pre- and post-judgment interest, and any other remedies to which they

may be entitled.

                                  JURISDICTION AND VENUE

        5.      This Court has subject-matter jurisdiction over Plaintiff’s FLSA claims pursuant to

28 U.S.C. § 1331 because Plaintiff’s claims arise under the FLSA, 29 U.S.C. §§ 201, et seq.

        6.      This Court has subject-matter jurisdiction over Plaintiff’s FLSA claim pursuant to

29 U.S.C. § 216(b), which provides that suits under the FLSA “may be maintained against any

employer . . . in any Federal or State court of competent jurisdiction.”

        7.      This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a) because these claims arise from a common set of operative facts and are so


                                                   2
  Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 3 of 22 PAGEID #: 3




related to the claims within this Court’s original jurisdiction that they form a part of the same case

or controversy.

        8.     Upon information and belief, Defendant’s annual sales exceed $500,000 and it has

more than two employees, so the FLSA applies in this case on an enterprise basis. See 29 U.S.C.

§ 203(s)(1)(A).

        9.     Defendant’s employees, including Plaintiff, engage in interstate commerce—

including, but not limited to utilizing telephone lines and Internet—and therefore, they are also

covered by the FLSA on an individual basis.

        10.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant

conducts substantial business within this District, and because a substantial portion of the events

that give rise to the claims pled in this Complaint occurred in this District.

                                             PARTIES

        11.    Plaintiff is an individual who resides in the County of Green, City of Fairborn,

Ohio. Plaintiff worked for Defendant as a Customer Service Representative from June 2011 until

August 2019. Plaintiff executed her Consent to Sue form, attached hereto as Exhibit B.

        12.    Defendant is a Delaware corporation with its principal place of business in New

York.

        13.    Defendant operates customer service call center locations throughout the United

States, including in Ohio at 1 Assurant Way, Springfield, OH 45505.

        14.    Defendant may accept service via its registered agent: CORPORATION SERVICE

COMPANY, 50 West Broad St., Ste 1330, COLUMBUS OH 43215.

                                  GENERAL ALLEGATIONS




                                                  3
  Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 4 of 22 PAGEID #: 4




       15.     Defendant employed Plaintiff as an hourly call center Customer Service

Representative (“CSR”). Defendant assigns CSRs, like Plaintiff, to answer customer calls from

Defendant’s clients.

       16.     Plaintiff’s primary job duties included processing mortgage premium payments for

home insurance and providing customer support for property loss claims.

       17.     Throughout Plaintiff’s employment with Defendant, Plaintiff regularly worked at

least 40 hours per workweek.

       18.     Regardless of whether Defendant scheduled Plaintiff to work a workweek totaling

under 40 hours, scheduled to work a workweek totaling 40 hours, or scheduled to work a workweek

totaling in excess of 40 hours, Plaintiff regularly worked a substantial amount of time off-the-clock

as part of her job duties as a CSR. Defendant never compensated Plaintiff for this time worked off-

the-clock.

       19.     29 C.F.R. § 553.221 provides:

       Compensable hours of work generally include all of the time during which an
       employee is on duty on the employer’s premises or at a prescribed workplace, as
       well as all other time during which the employee is suffered or permitted to work
       for the employer. Such time includes all pre-shift and post-shift activities which are
       an integral part of the employee’s principal activity or which are closely related to
       the performance of the principal activity, such as attending roll call, writing up and
       completing tickets or reports, and washing and re-racking fire hoses.

       20.     29 C.F.R. § 790.8 states “[a]mong activities included as an integral part of a

principal activity are those closely related activities which are indispensable to its performance.”

       A.      Pre-Shift Off-the-Clock Work.

       21.     Defendant tasked Plaintiff with providing customer service to Defendant’s clients

by use of Defendant’s telephones, Defendant’s computers, and the programs accessible from

Defendant’s computers.


                                                 4
  Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 5 of 22 PAGEID #: 5




        22.     To access Defendant’s systems, Plaintiff, and all other current and/or former CSRs,

must boot up their computers and log in to the various computer programs, servers, and

applications, and log in to Defendant’s phone systems in order to take their first call at their

scheduled shift start time prior to being paid. This pre-shift procedure regularly takes fifteen (15)

to twenty (20) minutes per shift, or more if technical issues arise. Defendant did not compensate

Plaintiff for this time.

        23.     Regardless of how long the boot up and login process takes, Defendant did not

allow Plaintiff, and all other current and/or former CSRs, to clock in until two (2) minutes before

the start of their scheduled shift—and only after they completed the boot up and login process.

        24.     The pre-shift boot up procedure Plaintiff, and all other current and/or former CSRs,

must complete before they begin being compensated is the same regardless of which call center

location they worked at. The pre-shift boot up and login procedure is integral and indispensable to

the performance of Plaintiff’s principal job duties and integral and indispensable to Defendant’s

business.

        25.     Thus, the unpaid, pre-shift, off-the-clock work performed by Plaintiff, and all other

current and/or former CSRs, directly benefits Defendant.

        B.      Defendant’s Policy and Practice of Off-the-Clock Work Violates Federal and
                State Laws.

        26.     At all times relevant, Defendant suffered or permitted Plaintiff, and all other current

and/or former CSRs, to routinely perform off-the-clock, pre-shift work by not compensating its

employees until after they completed the pre-shift boot up and log in procedure.

        27.     Defendant knew or should have known that it must pay its employees for all

compensable time throughout the workweek. See 29 C.F.R. §§ 553.221, 790.8, 785.19(a).




                                                  5
  Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 6 of 22 PAGEID #: 6




       28.     Despite this, Defendant failed to compensate Plaintiff, and all other current and/or

former CSRs, for their off-the-clock, pre-shift, compensable work performed in any amount.

       29.     Defendant knew, or should have known, that the FLSA, 29 U.S.C. § 207, requires

Defendant to compensate non-exempt employees who work in excess of forty (40) hours in a

workweek at a rate of one and one-half times their regular rate of pay—including the compensable

off-the-clock, pre-shift work performed.

       30.     Despite this, Defendant failed to compensate Plaintiff, and all other current and/or

former CSRs, for their off-the-clock, pre-shift, compensable work performed in excess of forty

(40) hours in a workweek at one and one-half times their regular rates of pay.

       31.     Defendants knew or should have known that under the Ohio Acts, Plaintiff should

have been paid overtime “at a wage rate of one and one-half times” of the employee’s regular wage

rate for those hours in excess of 40 hours per week.” Ohio Rev. Code § 4111.03(A).

       32.     Despite this, Defendants failed pay overtime at one and one-half times the regular

rate for Plaintiff’s pre-shift compensable time.

       33.     In reckless disregard of the FLSA and the Ohio Acts, Defendant adopted and then

adhered to its policy, plan, or practice of employing Plaintiff, and all other current and/or former

CRSs, to perform pre-shift, compensable work off-the-clock. This illegal policy, plan, or practice

caused incorrect payments for all straight time and overtime performed by Plaintiff, and all other

current and/or former CSRs, in violation of the FLSA and the Ohio Acts.

       C.      Recordkeeping.

       34.     The Ohio Acts wage and hour laws require that employers:

       shall make and keep for a period of not less than three years a record of the name,
       address, and occupation of each of the employer's employees, the rate of pay and
       the amount paid each pay period to each employee, the hours worked each day and
       each work week by the employee, and other information as the director of

                                                   6
  Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 7 of 22 PAGEID #: 7




        commerce prescribes by rule as necessary or appropriate for the enforcement of
        section 4111.03 of the Revised Code, or of the rules thereunder.

See O.R.C. § 4111.08. See also O.R.C. § 4141.18 (“Every employer, whether or not otherwise

subject to this chapter, shall keep a true and accurate employment record of all the employer's

employees, whether qualified and eligible to benefits or not, and of the hours worked by each

employee and of the wages paid to the employee, and shall furnish to the director of job and family

services upon demand a sworn statement of the same.”).

        35.     Further, 29 C.F.R § 516.1 subjects “every employer subject to any provisions of

the Fair Labor Standards Act” to maintain employee records.

        36.     Federal regulations mandate each employer to maintain and preserve payroll or

other records containing, without limitation, the total hours worked by each employee each

workday and total hours worked by each employee each workweek. See 29 C.F.R § 516.2.

        37.     Upon information and belief, Defendant failed to establish, maintain, and preserve

accurate timesheet and payroll records for all hours worked by Plaintiff as required by the FLSA

and the Ohio Acts.

        38.     When the employer fails to keep accurate records of the hours worked by its

employees, the rule in Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687–88 (1946)

controls. That rule states:

        [w]here the employer’s records are inaccurate or inadequate . . . an employee has
        carried out his burden if he proves that he has in fact performed work for which he
        was improperly compensated and if he produces sufficient evidence to show the
        amount and extent of that work as a matter of just and reasonable inference. The
        burden then shifts to the employer to come forward with evidence of the precise
        amount of work performed or with evidence to negative the reasonableness of the
        inference to be drawn from the employee’s evidence. If the employer fails to
        produce such evidence, the court may then award damages to the employee, even
        though the result be only approximate.




                                                7
  Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 8 of 22 PAGEID #: 8




       39.     The Supreme Court set forth this test to avoid placing a premium on an employer’s

failure to keep proper records in conformity with its statutory duty, thereby allowing the employer

to reap the benefits of the employees’ labors without proper compensation as required by the

FLSA. Where damages are awarded pursuant to this test, “[t]he employer cannot be heard to

complain that the damages lack the exactness and precision of measurement that would be possible

had he kept records in accordance with . . . the Act.” Id.

                           COLLECTIVE ACTION ALLEGATIONS

       40.     Plaintiff brings this action pursuant to the FLSA, 29 U.S.C. § 216(b) individually

and on behalf of:

       All current and former Customer Service Representative employees, and/or other
       job titles performing the same or similar job duties, who worked for Assurant, at
       any time in the last three years.

(hereinafter referred to as the “FLSA Collective”). Plaintiff reserves the right to amend this

definition as necessary.

       41.     Plaintiff does not bring this action on behalf of any executive, administrative, or

professional employees exempt from coverage under the FLSA.

       42.     29 U.S.C. § 216(b) Conditional Certification “Similarly Situated” Standard: With

respect to the claims set forth in this action, a collective action under the FLSA is appropriate

because, under 29 U.S.C. § 216(b), the call center employees described are “similarly situated” to

Plaintiff. The class of employees on behalf of whom Plaintiff brings this collective action are

similarly situated because (a) they have been or are employed in the same or similar positions; (b)

they were or are subject to the same or similar unlawful practices, policies, or plan (namely,

Defendant’s practices, policies, or plan of not paying their CSR employees for their pre-shift,

compensable work performed in excess of forty (40) hours per workweek at an overtime premium

of at least one and one-half times their regular rates of pay); (c) their claims are based upon the
                                                  8
  Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 9 of 22 PAGEID #: 9




same legal theories; and (d) the employment relationship between Defendant and every putative

FLSA Collective member is exactly the same, and differs only by name, location, and rate of pay.

       43.     Upon information and belief, Plaintiff estimate the FLSA Collective, including both

current and former call center employees over the relevant period, will include several hundred

members who would benefit from the issuance of court-supervised notice of this action and the

opportunity to join it. The precise number of the FLSA Collective members should be readily

available from a review of Defendant’s personnel, scheduling, time, and payroll records; and from

input received from the FLSA Collective members as part of the notice and “opt-in” process

provided by 29 U.S.C. § 216(b).

       44.     Plaintiff shares the same interests as the FLSA Collective members in that the

outcome of this action will determine whether they are entitled to unpaid overtime compensation,

interest, attorneys’ fees and costs owed under the FLSA. Because the facts in this case are similar,

if not altogether identical, and the factual assessment and legal standards lend themselves to a

collective action.

         THE OHIO WAGE AND HOUR LAW CLASS ACTION ALLEGATIONS

       45.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23 on behalf of a putative

Class defined to include:

       All current and former Customer Service Representative employees in Ohio, and/or
       other job titles performing the same or similar job duties, who worked for Assurant,
       at any time in the last one year.

(hereinafter referred to as the “Ohio Class”). Plaintiff reserves the right to amend this definition as

necessary.

       46.     Numerosity: The members of the Ohio Class are so numerous that joinder of all

members in the case would be impracticable, and the disposition of their claims as a Class will


                                                  9
Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 10 of 22 PAGEID #: 10




benefit the parties and the Court. The precise number of Class members should be readily available

from a review of Defendant’s personnel and payroll records.

       47.     Commonality/Predominance: There is a well-defined community of interest among

Ohio Class members and common questions of both law and fact predominate in the action over

any questions affecting individual members. These common legal and factual questions include,

but are not limited to, the following:

               a.       Whether Defendant violated the Ohio Acts by failing to pay current and
                        former employees for all wages earned;

               b.       The proper measure of damages sustained by the proposed Ohio Class; and

               c.       Whether Defendant violated the Ohio Acts by failing to make, keep, and
                        preserve true and accurate payroll records.

       48.     Typicality: Plaintiff’s claims are typical of those of the Ohio Class in that Plaintiff

and all other members suffered damages as a direct and proximate result of Defendant’s common

and systemic payroll policies and practices. Plaintiff’s claims arise from Defendant’s same

policies, practices, and course of conduct as all other Ohio members’ claims and Plaintiff’s legal

theories are based on the same legal theories as all other Ohio Class members: whether all Ohio

Class members were employed by Defendant on an hourly basis without receiving compensation

for all wages earned.

       49.     Adequacy: Plaintiff will fully and adequately protect the interests of the Ohio Class

and Plaintiff retained national counsel who are qualified and experienced in the prosecution of

nationwide wage-and-hour class actions. Neither Plaintiff nor her counsel have interests that are

contrary to, or conflicting with, the interests of the Ohio Class.

       50.     Superiority: A class action is superior to other available methods for the fair and

efficient adjudication of the controversy, because, inter alia, it is economically infeasible for Ohio

Class members to prosecute individual actions of their own given the relatively small amount of

                                                 10
Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 11 of 22 PAGEID #: 11




damages at stake for each individual along with the fear of reprisal by their employer. Given the

material similarity of the Ohio Class members’ claims, even if each Class member could afford to

litigate a separate claim, this Court should not countenance or require the filing of hundreds, or

thousands, of identical actions. Individual litigation of the legal and factual issues raised by

Defendant’s conduct would cause unavoidable delay, a significant duplication of efforts, and an

extreme waste of resources. Alternatively, proceeding by way of a class action would permit the

efficient supervision of the putative Ohio Class’ claims, create significant economies of scale for

the Court and the parties, and result in a binding, uniform adjudication on all issues.

       51.     The case will be manageable as a class action. This class action can be efficiently

and effectively managed by sending the same FLSA opt-in notice to all employees similarly

situated and adding for the Ohio Class within that group a separate opt-out notice pertaining to

their rights under the Ohio state law. Plaintiff and their counsel know of no unusual difficulties in

the case and Defendant has payroll systems that will allow the class, wage, and damages issues in

the case to be resolved with relative ease. Because the elements of Rule 23(b)(3), or in the

alternative (c)(4), are satisfied in the case, class certification is appropriate. Shady Grove

Orthopedic Assoc., P.A. v. Allstate Ins. Co., 559 U.S. 393, 398 (2010) (“[b]y its terms [Rule 23]

creates a categorical rule entitling a plaintiff whose suit meets the specified criteria to pursue her

claim as a class action”).

               BREACH OF CONTRACT CLASS ACTION ALLEGATIONS1

       52.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23 on behalf of a putative

Class defined to include:



1
 To the extent the Court finds, or Defendant argues, the employment relationship between itself
and its CSRs did not form a contract, Plaintiff reserves the right to seek Rule 23 class certification
under Plaintiff’s and the Nationwide Class’ quasi-contract claims (Count IV).
                                                 11
Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 12 of 22 PAGEID #: 12




       All current and former Customer Service Representative employees, and/or other
       job titles performing the same or similar job duties, who worked for Assurant, at
       any time in the last four years.

(hereinafter referred to as the “Nationwide Class”). Plaintiff reserves the right to amend this

definition as necessary.

       53.     Numerosity: The members of the Nationwide Class are so numerous that joinder of

all members in the case would be impracticable, and the disposition of their claims as a Class will

benefit the parties and the Court. The precise number of Class members should be readily available

from a review of Defendant’s personnel and payroll records.

       54.     Commonality/Predominance: There is a well-defined community of interest among

Nationwide Class members and common questions of both law and fact predominate in the action

over any questions affecting individual members. These common legal and factual questions

include, but are not limited to, the following:

               a.      Whether Defendant offered to pay Plaintiff and the Nationwide Class
                       certain rates (depending on the technical job titles) per hour for each hour
                       worked as call center employees;

               b.      Whether Plaintiff and the Nationwide Class accepted Defendant’s offer by
                       performing the essential functions of the job;

               c.      Whether Defendant breached the contract by failing to pay Plaintiff and the
                       Nationwide Class for each and every hour worked; and

               d.      Whether Plaintiff and the Nationwide Class were damaged.

       55.     Typicality: Plaintiff’s claims are typical of those of the Nationwide Class in that

Plaintiff and all other members suffered damages as a direct and proximate result of Defendant’s

common and systemic payroll policies and practices. Plaintiff’s claims arise from Defendant’s

same policies, practices, and course of conduct as all other Nationwide Class members’ claims and

Plaintiff’s legal theories are based on the same legal theories as all other Nationwide Class



                                                  12
Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 13 of 22 PAGEID #: 13




members: whether Defendant and the Nationwide Class members were employed under an implied

contract to be paid for each and every hour worked by Defendant.

       56.     Adequacy: Plaintiff will fully and adequately protect the interests of the Nationwide

Class and Plaintiff retained national counsel who are qualified and experienced in the prosecution

of nationwide wage-and-hour class actions. Neither Plaintiff nor their counsel have interests that

are contrary to, or conflicting with, the interests of the Nationwide Class.

       57.     Superiority: A class action is superior to other available methods for the fair and

efficient adjudication of the controversy, because, inter alia, it is economically infeasible for

Nationwide Class members to prosecute individual actions of their own given the relatively small

amount of damages at stake for each individual along with the fear of reprisal by their employer.

Given the material similarity of the Nationwide Class members’ claims, even if each Nationwide

Class member could afford to litigate a separate claim, this Court should not countenance or require

the filing of thousands of identical actions. Individual litigation of the legal and factual issues

raised by Defendant’s conduct would cause unavoidable delay, a significant duplication of efforts,

and an extreme waste of resources. Alternatively, proceeding by way of a class action would permit

the efficient supervision of the putative Nationwide Class’ claims, create significant economies of

scale for the Court and the parties, and result in a binding, uniform adjudication on all issues.

       58.     The case will be manageable as a class action. This class action can be efficiently

and effectively managed by sending the same FLSA opt-in notice to all employees similarly

situated and adding for the Nationwide Class within that group a separate opt-out notice pertaining

to their rights under the common law. Plaintiff and their counsel know of no unusual difficulties

in the case and Defendant has payroll systems that will allow the class, wage, and damages issues

in the case to be resolved with relative ease. Because the elements of Rule 23(b)(3), or in the


                                                 13
Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 14 of 22 PAGEID #: 14




alternative (c)(4), are satisfied in the case, class certification is appropriate. Shady Grove

Orthopedic Assoc., P.A. v. Allstate Ins. Co., 559 U.S. 393, 398 (2010) (“[b]y its terms [Rule 23]

creates a categorical rule entitling a plaintiff whose suit meets the specified criteria to pursue her

claim as a class action”).

\\

\\

                                             COUNT I

                 VIOLATION OF THE FAIR LABOR STANDARDS ACT,
               U.S.C. § 201, et seq., FAILURE TO PAY OVERTIME WAGES
                                    (FLSA Collective Class)

       59.     Plaintiff re-alleges and incorporates all previous paragraphs herein.

       60.     At all times relevant to this action, Defendant was an “employer” under the FLSA,

29 U.S.C. § 203(d), subject to the provisions of 29 U.S.C. §§ 201, et seq.

       61.     Defendant is engaged in interstate commerce or in the production of goods for

commerce, as defined by the FLSA.

       62.     At all times relevant to this action, Plaintiff was an “employee” of Defendant within

the meaning of the FLSA, 29 U.S.C. § 203(e)(1).

       63.     Plaintiff either (1) engaged in commerce; or (2) engaged in the production of goods

for commerce; or (3) was employed in an enterprise engaged in commerce or in the production of

goods for commerce.

       64.     The position of Customer Service Representative is not exempt from the FLSA.

       65.     Defendant’s other job titles performing similar customer service representative job

duties are not exempt from the FLSA.




                                                 14
Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 15 of 22 PAGEID #: 15




        66.     At all times relevant to this action, Defendant “suffered or permitted” Plaintiff to

work and thus “employed” her within the meaning of the FLSA, 29 U.S.C. § 203(g).

        67.     The FLSA requires an employer to pay employees the federally mandated overtime

premium rate of one and a half times their regular rate of pay for every hour worked in excess of

forty (40) hours per workweek. See 29 U.S.C. § 207.

        68.     Defendant violated the FLSA by failing to pay Plaintiff the federally mandated

overtime premium for all hours worked in excess of forty (40) hours per workweek.

        69.     Upon information and belief, Defendant has corporate policies of evading overtime

pay for its hourly workers.

        70.     Defendant’s violations of the FLSA were knowing and willful.

        71.     By failing to compensate its hourly workers at a rate not less than one and one-half

times their regular rate of pay for work performed in excess of forty (40) hours in a workweek,

Defendant violated the FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C. §§ 207(a)(1) and

215(a). All similarly situated CSRs, or other job titles performing the same or similar job duties,

are victims of a uniform and company-wide enterprise which operates to compensate employees

at a rate less than the federally mandated overtime wage rate. This uniform policy, in violation of

the FLSA, has been, and continues to be, applied to CSRs, or other job titles performing the same

or similar job duties, who have worked or are working for Defendant in the same or similar position

as Plaintiff.

        72.     None of the provisions of the FLSA can be contravened, set aside, abrogated, or

waived by Plaintiff or the Class.




                                                15
Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 16 of 22 PAGEID #: 16




       73.     The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation of the Act,

an employee is entitled to her or her unpaid overtime wages plus an additional equal amount in

liquidated damages, costs, and reasonable attorneys’ fees.

                                            COUNT II

                             VIOLATIONS OF THE OHIO ACTS
                                      (Ohio Class)

       74.     Plaintiff, individually and on behalf of the proposed Ohio Class, re-alleges and

incorporates by reference the above paragraphs as if fully set forth herein.

       75.     At all times relevant to the action, Defendant was an “employer” covered by the

overtime mandates of the Ohio Acts, Plaintiff and the Ohio Class are “employees” entitled to the

Ohio Acts’ protections for the purposes of the Ohio Acts. See O.R.C. § 4111.03(D)(2)-(3).

       76.     The Ohio Acts entitle employees to certain hourly minimum wages, overtime wages,

and other wages. See Ohio Wage Act §§ 4111, et seq. See also, Ohio Constitution, article II, section

34a.

       77.     The Ohio Wage Act entitles employees to bring a private action against an “employer

who pays any employee less than wages to which the employee is entitled . . . [and] is liable to the

employee affected for the full amount of the overtime wage rate . . . and for costs and reasonable

attorney’s fees.” Ohio Rev. Code Ann. § 4111.10(A).

       78.     The Ohio Wage Act entitles employees to overtime compensation “at a wage rate of

one and one-half times” of the employee’s regular wage rate for those hours in excess of 40 hours

per week.” Ohio Rev. Code Ann. § 4111.03(A).

       79.     Defendants violated the Ohio Wage Act by regularly and repeatedly failing to

compensate employees to overtime compensation at a rate not less than one and on-half times the

regular rate of pay for work performed in excess of forty (40) hours in a workweek.

                                                16
Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 17 of 22 PAGEID #: 17




       80.     The Ohio Acts mandate employers to “keep a true and accurate employment record

. . . and of the hours worked by each employee and of the wages paid”. See Ohio Rev. Code Ann.

§§ 4111.08 and 4141.18.

       81.     Defendant violated the Ohio Acts by regularly and repeatedly failing to keep true

and accurate employment records of each and every hour worked by its employees.

       82.     The Ohio Acts mandate employers “on or before the first day of each month, pay

all its employees the wages earned by them during the first half of the preceding month ending

with the fifteenth day thereof, and shall, on or before the fifteenth day of each month, pay such

employees the wages earned by them during the last half of the preceding calendar month.” See

Ohio Rev. Code Ann. § 4113.15(A).

       83.     Defendants violated the Ohio Acts because of its willful failure to compensate

Plaintiff and the Ohio Class wages, described in this complaint as overtime wages at one and one-

half times their regular hourly rate.

       84.     As a result of Defendants’ violations of the Ohio Acts, Plaintiff and the Ohio Class

have and will continue to suffer loss of income and other damages. Accordingly, Plaintiff and the

Ohio Class are entitled to recover unpaid wages owed, plus costs, attorneys’ fees, and other

appropriate relief under the Ohio Acts at an amount to be proven at trial.

                                            COUNT III

                                  BREACH OF CONTRACT
                           (National Breach of Contract Class Action)

       85.     Plaintiff and the Nationwide Class re-allege and incorporate all previous paragraphs

herein and further allege as follows.

       86.     Plaintiff and the Nationwide Class were hired at various times. Defendant offered

to pay Plaintiff and the Nationwide Class certain rates per hour for each hour worked as a CSR.

                                                 17
Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 18 of 22 PAGEID #: 18




Each Nationwide Class members’ contractual hourly rate is identified in paystubs and other

records that Defendant prepares as part of their regular business activities.

        87.    Plaintiff and the Nationwide Class accepted the offer and worked for Defendant as

CSR, and/or other job titles performing the same or similar job duties.

        88.    Plaintiff and the Nationwide Class also accepted the offer by their performance—

i.e., reporting for work and completing the tasks assigned to them.

        89.    Plaintiff’s work, and the work of the Nationwide Class, required pre-shift boot up

time.

        90.    Plaintiff and every other Nationwide Class member performed under their contract

by doing their jobs in addition to carrying out the pre-shift off-the-clock duties Defendant required.

        91.    Upon information and belief, Defendant does not compensate its CSRs, and/or

other job titles performing the same or similar job duties, until after the pre-shift boot up and log

in procedures are complete.

        92.    Despite being required to complete these integral pre-shift job duties, Plaintiff and

the Nationwide Class were not compensated at their hourly rate for their work performed.

        93.    By failing to pay Plaintiff and the Nationwide Class for the pre-shift boot up time

Defendant breached its contract with Plaintiff and the Nationwide Class to pay their hourly rate

for each hour worked.

        94.    Defendant also breached their duty of to keep accurate records to keep track of the

time Plaintiff and other Nationwide Class members spent doing pre-shift activities, which is a

fundamental part of an employer’s job.

        95.    In sum, the facts set forth above establish the following elements and terms of the

contract:


                                                 18
Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 19 of 22 PAGEID #: 19




               a.      Offer: a set hourly rate for each hour worked as a CSR;

               b.      Acceptance: Plaintiff and the Nationwide Class accepted the offer overtly
                       or via performance (i.e., each showed up to work and completed the tasks
                       assigned to them by Defendant);

               c.      Breach: Defendant did not pay Plaintiff and the Nationwide Class for each
                       hour (or part thereof) worked; and

               d.      Damages: By failing to pay Plaintiff and the Nationwide Class their hourly
                       rate for each hour worked, Plaintiff and the Class were damaged in an
                       amount to be determined at trial.

       96.     These claims are appropriate for nationwide class certification under Rules 23(b)(3)

and/or (c)(4) because the law of contracts is substantially similar throughout the United States.

       97.     As a direct and proximate cause of Defendant’s breach, Plaintiff and the

Nationwide Class were damaged in an amount to be proven at trial.

                                             COUNT IV

              QUASI-CONTRACTUAL REMEDIES: UNJUST ENRICHMENT
                        (National Unjust Enrichment Class)

       98.     Plaintiff and the Nationwide Class re-allege and incorporate paragraphs 1-110 and

further allege as follows.

       99.     Upon information and belief, Plaintiff’s and every other Nationwide Class

members’ pre-shift boot up and log in time—which is integral and indispensable to their principal

activities as a CSR—provided valuable work and income for Defendant; namely, compensation to

Defendant for completing telephone sales and customer service activities that directly benefited

Defendant.

       100.    Pre-Shift Boot up Time: Plaintiff and the Nationwide Class were unable to perform

any job function without booting up and logging in to their computers and required programs. In

short, in order to start their work of fielding customer calls precisely at their designated start time,

Plaintiff and the Nationwide Class worked off-the-clock before their shift began. Without the pre-

                                                  19
Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 20 of 22 PAGEID #: 20




shift boot-up time, Plaintiff and the Nationwide Class were unable to take customer calls at their

designated start time. Further, upon information and belief, Defendant does not compensate its

CSRs until after the pre-shift procedures are complete.

          101.   As part of their ongoing employment relationships with Defendant, Plaintiff and

other Nationwide Class members expected to be paid wages for the time they spent doing their

jobs, including performance of the necessary pre-shift boot up procedures performed each shift.

          102.   By not paying Plaintiff and other Nationwide Class members for the time they spent

performing necessary pre-shift boot up activities, Defendant was, and continues to be, unjustly

enriched at the expense of Plaintiff and the Nationwide Class in an amount to be determined at

trial.

          103.   By not paying Plaintiff and other Nationwide Class members for the time they spent

performing necessary activities, Defendant also saved, and continues to save, itself hundreds-of-

thousands of dollars in unpaid payroll taxes—taxes that would have otherwise been credited to

Plaintiff’s and Nationwide Class members’ benefit.

          104.   It would be unjust and inequitable to allow Defendant to retain the benefit of the

work performed by Plaintiff and the Nationwide Class without compensation.

          105.   These claims are appropriate for nationwide class certification under Rules 23(b)(3)

and/or (c)(4) because the law of unjust enrichment is substantially similar throughout the United

States.

          106.   As a direct and proximate cause of Defendant’s unjust enrichment, Plaintiff and the

Nationwide Class were harmed at an amount to be proven at trial.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests the following relief:


                                                 20
Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 21 of 22 PAGEID #: 21




           a.     An Order certifying this case as a collective action in accordance with 29
                  U.S.C. § 216(b) with respect to the FLSA claims set forth above;

           b.     An Order certifying the Ohio state law class action pursuant to Rule 23 of
                  the Federal Rules of Civil Procedure;

           c.     An Order certifying this action as a class action (for the Rule 23 Breach of
                  Contract Nationwide Class or for the Rule 23 Unjust Enrichment
                  Nationwide Class if no contract is found) pursuant to Rule 23 of the Federal
                  Rules of Civil Procedure;

           d.     An Order compelling Defendant to disclose in computer format, or in print
                  if no computer readable format is available, the names, addresses, and email
                  addresses of all those individuals who are similarly situated, and permitting
                  Plaintiff to send notice of this action to all those similarly situated
                  individuals including the publishing of notice in a manner that is reasonably
                  calculated to apprise the potential class members of their rights under this
                  litigation;

           e.     An Order designating Plaintiff to act as the Class Representatives on behalf
                  of all individuals in the Ohio Class;

           f.     An Order designating the Named-Plaintiff to act as the Nationwide Class
                  Representative on behalf of all similarly situated individuals for both the
                  FLSA and the Rule 23 Breach of Contract or Unjust Enrichment
                  Nationwide Classes;

           g.     An Order declaring that Defendant willfully violated the FLSA and its
                  attendant regulations as set forth above;

           h.     An Order declaring that Defendant violated its obligations under the FLSA;

           i.     An Order declaring that Defendant willfully violated the Ohio Acts and its
                  attendant regulations as set forth above;

           j.     An Order granting judgment in favor of Plaintiff and against Defendant and
                  awarding the amount of unpaid minimum wages, and overtime pay
                  calculated at the rate of one and one-half (1.5) of Plaintiff’s regular rate
                  multiplied by all hours that Plaintiff worked in excess of 40 hours per week;

           k.     An Order awarding liquidated damages to Plaintiff, in an amount equal to
                  the amount of unpaid wages found owing to Plaintiff under the FLSA, in
                  addition to all penalties and damages owed under the Ohio Acts and its
                  attendant regulations as set forth above;

           l.     An Order awarding reasonable attorneys’ fees and costs incurred by
                  Plaintiff in filing this action;


                                           21
Case: 3:21-cv-00221-MJN-SLO Doc #: 1 Filed: 08/13/21 Page: 22 of 22 PAGEID #: 22




               m.     An Order awarding pre- and post-judgment interest to Plaintiff on these
                      damages; and

               n.     An Order awarding such further relief as this court deems appropriate.

                                        JURY DEMAND

       NOW COMES Plaintiff, by and through their undersigned attorneys, and hereby demands

a trial by jury pursuant to Rule 38 of the Federal Rules of Civil Procedure and the court rules and

statutes made and provided with respect to the above entitled cause.



Dated: August 12, 2021                               Respectfully submitted,

                                                     s/ Michelle L. Kranz
                                                     Michelle L. Kranz (0062479)
                                                     ZOLL & KRANZ, LLC
                                                     6620 W. Central Ave., Suite 100
                                                     Toledo, OH 43617
                                                     Tel: (419) 841-9623
                                                     Fax: (419) 841-9719
                                                     Email:michelle@toledolaw.com

                                                     Local Counsel for Plaintiff

                                                     Jacob R. Rusch (MN Bar No. 0391892)*
                                                     Zackary S. Kaylor (MN Bar No. 0400854)*
                                                     JOHNSON BECKER, PLLC
                                                     444 Cedar Street, Suite 1800
                                                     Saint Paul, MN 55101
                                                     T: 612-436-1800
                                                     F: 612-436-1801
                                                     E: jrusch@johnsonbecker.com
                                                     E: zkaylor@johnsonbecker.com

                                                     Lead Attorneys for Plaintiff

                                                     *Pro Hac Vic forthcoming




                                                22
